El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
*885Nos corresponde determinar cuál es el efecto que tiene una sentencia criminal por incendio en un caso civil, en el que la persona convicta reclama a su aseguradora el pago de la indemnización por las pérdidas derivadas del siniestro. Resolvemos que la sentencia criminal es un im-pedimento colateral por sentencia en el pleito civil, en cuanto al hecho de si la persona convicta provocó el incen-dio intencionalmente.
I — <
La Sra. Sahar Fatach, dueña de la tienda de ropa “Sa-har Modas”, obtuvo a su favor una póliza contra el riesgo de incendio en dicha tienda de la demandada Seguros Triple S, Inc. (en adelante Triple S). La póliza se expidió ori-ginalmente por tres (3) años. No obstante, Triple S notificó a Fatach que no renovaría dicha póliza luego de cumplirse el primer año. Días después de esa notificación, se desató un incendio en la tienda.
Después de una investigación criminal, el Ministerio Público presentó acusaciones por el delito de incendio agravado contra varias personas, entre las cuales se encon-traba Fatach.(1) Luego de varios días de juicio por tribunal de derecho, el tribunal declaró culpables de incendio agra-vado a Fatach y a otros dos (2) acusados. Cada uno fue sentenciado a dieciocho (18) años de reclusión. Oportuna-mente, Fatach presentó apelación ante el Tribunal de Cir-cuito de Apelaciones y éste confirmó la convicción. Incon-forme, Fatach presentó ante nos un recurso de certiorari, el cual fue denegado. Por consiguiente, la sentencia criminal en su contra advino final y firme.
*886Simultáneamente a los procesos criminales descritos, Fatach presentó una demanda sobre incumplimiento de contrato y daños y perjuicios contra Triple S, alegando que esta última no le había compensado las pérdidas derivadas del incendio. Le reclamó doscientos ochenta mil dólares ($280,000) en virtud de la póliza expedida y una cantidad adicional en daños y perjuicios derivados del alegado incumplimiento. (2)
Por su parte, Triple S contestó la demanda y presentó una solicitud de sentencia sumaria en la que argumentó que su póliza no extendía cubierta por actuaciones crimi-nales del asegurado, y que lá convicción criminal de Fatach constituía un impedimento colateral por sentencia en el pleito civil. El Tribunal de Primera Instancia denegó dicha solicitud por entender que la sentencia criminal no consti-tuía impedimento colateral por sentencia. El Tribunal de Circuito de Apelaciones, Circuito Regional de San Juan, confirmó.
Inconforme, Triple S presentó ante nos un recurso de certiorari. En esencia, sostiene que la convicción criminal por incendio agravado debe tener el efecto de impedir que el acusado del siniestro reclame, a base de una póliza de seguro, los daños sufridos por la propiedad asegurada.
. La adjudicación de esta controversia requiere que ana-licemos los conceptos pertinentes del contrato de seguro, la doctrina de cosa juzgada en su modalidad de impedimento colateral por sentencia y la relación entre pleitos civiles y criminales.
*887h — ( I — I
 El contrato de seguro está reglamentado extensa-mente en el Código de Seguros de Puerto Rico, 26 L.P.R.A. sec. 101 et seq. Se define como “el contrato mediante el cual una persona se obliga a indemnizar a otra o a pagarle o a proveerle un beneficio específico o determinable al produ-cirse un suceso incierto previsto en el mismo”. (Enfasis suplido.) Art. 1.020 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 102.
En lo referente a la controversia de autos, el Art. 11.020 de dicho Código prohíbe específicamente que se asegure contra las consecuencias penales de un delito:
Sujeto a las disposiciones de este título, un contrato de se-guro podrá hacerse con respecto a cualquier objeto y los riesgos en el mismo expresados, en cuanto a los cuales existe posibili-dad de damnificación e interés asegurable, excepto que:
(1) No se asegurará a ninguna persona contra las consecuen-cias penales de un delito .... (Enfasis suplido.) Art. 11.020 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 1102.
Nuestro Código de Seguros, tanto en la frase “suceso incierto” como en la prohibición del Art. 11.020, supra, en-cama el principio fundamental de que las pólizas cubren sólo pérdidas fortuitas y no las provocadas intencional-mente por el asegurado. R.E. Keeton y A.I. Widiss, Insurance Law, Minnesota, Ed. West Publishing Co., 1988, pág. 497. Estas disposiciones del Código de Seguros de Puerto Rico pretenden evitar que una persona utilice el contrato de seguro para lucrarse de su conducta intencional tipifi-cada como delito. Morales Garay v. Roldán Coss, 110 D.P.R. 701 (1981).(3)
*888De igual manera, en Estados Unidos se ha entendido que es contrario a la política pública asegurar contra obligaciones que tienen origen en actos intencionales del asegurado. 7 Couch on Insurance 3rd Sec. 101:22 (1997); 18 Couch on Insurance 2nd Sec. 74:663 (1983). Permitir que un asegurado consciente e intencionalmente controle los riesgos cubiertos por la póliza viola el concepto central de seguro. 1 Long, The Law of Liability Insurance, Sec. 1.08[2], pág. 1-64.1 (1996).
Por otro lado, en España, la legislación pertinente arti-cula iguales principios de moral y orden público. J.M. El-guero y Merino, La Estafa de Seguro, Madrid, Ed. Monte-corvo, 1988, pág. 123. El Art. 19 de la Ley de Regulación del Contrato de Seguro —Ley Núm. 50 de 8 de octubre de 1980, II (Anot. 2295) Aranzadi, Repertorio Cronológico de Legislación 2925 (1980), según enmendada— dispone que una compañía aseguradora no tiene que pagar la indemni-zación acordada si el siniestro fue causado por la mala fe del asegurado. Su Art. 48 —Repertorio Cronológico de Le-gislación, supra, pág. 2929— proscribe expresamente la in-demnización en casos de incendio provocado intencional-mente por el asegurado.
La industria del seguro descansa claramente en que los riesgos que asume en sus contratos no dependan de los actos intencionales del asegurado. Permitir que un asegurado controle el riesgo de la póliza con sus actuaciones deliberadas, trastocaría los cimientos de la industria de seguros y facilitaría un ataque frontal a principios básicos de política pública. 5 Appleman, Insurance Law and Practice Sec. 3113 (1970).
Examinados los principios aplicables en materia de se-guros, nos corresponde examinar la doctrina de cosa juz-gada en su modalidad de impedimento colateral por sen-tencia, y la relación entre casos criminales y civiles.
*889HH HH HH
La doctrina de cosa juzgada está tipificada en el Art. 1204 de nuestro Código Civil, 31 L.P.R.A. see. 3343. Para que opere la doctrina de cosa juzgada es necesario que “concurra la más perfecta identidad entre las cosas, las causas, las personas de los litigantes y la calidad con que lo fueron”. Id.
Nuestra jurisprudencia ha adoptado el impedimento colateral por sentencia como modalidad de la doctrina de cosa juzgada. Dicha modalidad es producto de la influencia del Derecho anglosajón en nuestra jurisdicción. A & P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753, 762 (1981).
El impedimento colateral por sentencia opera “cuando un hecho esencial para el pronunciamiento de una senten-cia se dilucida y determina mediante sentencia válida y final [y] tal determinación es concluyente en un segundo pleito entre las mismas partes, aunque estén envueltas causas de acción distintas.” (Énfasis en el original.) A&P Gen. Contractors v. Asoc. Caná, supra, pág. 762.
El requisito de que sean las mismas partes se conoce como identidad de personas o mutualidad de partes. Exige que los litigantes en el segundo pleito sean “causahabientes de los que contendieron en el pleito anterior, o estén unidos a ellos por vínculos de solidaridad o por los que establece la indivisibilidad de las prestaciones entre los que tienen derecho a exigirlas u obligación de satisfacerlas”. Art. 1204 del Código Civil, supra.
El impedimento colateral por sentencia presenta dos (2) modalidades, la ofensiva y la defensivá. En su modalidad ofensiva, un demandante le impide al demandado litigar otra vez los asuntos que previamente litigó y perdió frente a otra parte. La modalidad defensiva surge cuando *890un demandado impide a un demandante que litigue otra vez asuntos que previamente litigó y perdió frente a otra parte. A & P Gen. Contractors v. Asoc. Caná, supra, pág. 758. Ambas modalidades comparten el denominador co-mún de que la parte afectada por la doctrina litigó y perdió el asunto en el pleito anterior.
El impedimento colateral por sentencia puede aplicarse entre pleitos criminales y civiles, siempre y cuando se cumpla con el requisito de identidad de partes. Pol Sella v. Lugo Christian, 107 D.P.R. 540 (1978); Del Toro Lugo v. E.L.A., 136 D.P.R. 973 (1994). En dicha circunstancia, los hechos esenciales para apoyar la convicción tienen efecto concluyente en el caso civil posterior. (4)
En aquellos casos en que no aplica el impedimento colateral por sentencia entre pleitos criminales y civiles, las determinaciones del pleito criminal no son concluyentes en el pleito civil. Sin embargo, eso no significa que lo ocurrido en la causa criminal no tiene efecto alguno en el pleito civil. Toro Lugo v. Ortiz Martínez, 105 D.P.R. 229, 236 (1976).
En esas circunstancias, en virtud de la Regla 65(V) de Evidencia, 32 L.P.R.A. Ap. IV, la sentencia criminal por delito grave es admisible en el pleito civil para probar cual-quier hecho esencial que apoye la sentencia criminal. íd.; Maysonet v. Granda, 133 D.P.R. 676 (1993). Es decir, el efecto sustantivo de la sentencia criminal en el caso civil será que ésta constituye evidencia prima facie de la ocu-rrencia de los hechos que apoyan la convicción. La parte afectada por dicha prueba tiene derecho a alegar su insu-*891ficiencia o a controvertirla con otra evidencia. Maysonet, supra, citando a Toro Lugo v. Ortiz Martínez, supra.
El fundamento principal para la admisibilidad y el efecto sustantivo de la sentencia criminal, es la diferencia entre el nivel de prueba requerido en una acción criminal vis-á-vis una civil. En la causa criminal se requiere que se establezca la culpabilidad de un acusado “más allá de duda razonable”, mientras que en un caso civil la causa de ac-ción se debe probar por “preponderancia de las pruebas a base de criterios de probabilidad ...”. Regla 10(F) de Evi-dencia, 32 L.P.R.A. Ap. IV. El primero es un nivel de prueba mucho más riguroso y difícil de alcanzar que el segundo. Véase, en general, Viuda de Morales v. De Jesús Toro, 107 D.P.R. 826, 829-830 (1978); Toro Lugo v. Ortiz Martínez, supra, págs. 234-236.(5)
A diferencia de nuestro ordenamiento jurídico, que exige la identidad de partes para toda aplicación de la doctrina de impedimento colateral por sentencia, aun en casos en que se trata de un primer caso criminal y uno civil subsi-guiente, tanto el Derecho español como el norteamericano han adoptado posiciones distintas. Veamos.
En España, una sentencia penal condenatoria es cosa juzgada en un pleito civil posterior en cuanto a los hechos probados en la causa criminal. V. Prieto Cobos, Ejercicio de las Acciones Civiles, Madrid, Ed. Lex, 1962, T. I, Vol. 2, pág. 800; J.M. Manresa y Navarro, Comentarios al Código Civil Español, 6ta ed., Madrid, Ed. Reus, 1967, T. 8, Vol. 2, pág. 294; A. Majada, Práctica Procesal Penal, 4ta ed., Barcelona, Ed. Bosch, 1980, pág. 357. El Tribunal Supremo de España expresó que “si bien es cierto la total independen-cia de las jurisdicciones penal y civil, la jurisprudencia tiene reiteradamente declarado que los hechos que como *892probados se consignen en las sentencias penales condena-torias, en cuanto son base y fundamento de la pena im-puesta, tienen fuerza vinculante para los Tribunales civi-les, que no pueden desconocer la realidad de los mismos (Énfasis suprimido.) S. de 16 de abril de 1969 Núm. 2080, XXXVI Repertorio de Jurisprudencia 1482-1483.
Por otro lado, en Estados Unidos muy pocas jurisdiccio-nes exigen el requisito de identidad de partes al aplicar la doctrina de impedimento colateral por sentencia, especial-mente cuando el primer pleito es criminal y el segundo es civil. 18 Wright, Miller and Cooper, Federal Practice and Procedure Sec. 4464 (1981); T.D. Sawaya, Use of Criminal Convictions in Subsequent Civil Proceedings: Statutory Collateral Estoppel Under Florida and Federal Law and the Intentional Exclusion Clause, 40 U. Fla. L. Rev. 479, 490 (1988).
La razón para no requerir identidad de partes en el contexto de pleitos criminales y civiles surge más por razones de política pública que por consideraciones de teoría jurídica. Esto es particularmente cierto cuando se trata de situaciones en que personas convictas de un delito bus-can beneficiarse de sus crímenes. Un ejemplo de esto último es el reclamar indemnización a una aseguradora luego de incendiar la propiedad asegurada. Sawaya, supra, págs. 490-491 esc. 60; Wright, Miller & Cooper, supra, Sec. 474, págs. 753-754.
. A la luz de lo anterior, es evidente que en la mayoría de las jurisdicciones de Estados Unidos se permite la aplica-ción del impedimento colateral por sentencia entre pleitos criminales y civiles. Sawaya, supra, págs. 491-492 eses. 64-65. Por ende, en gran parte de las jurisdicciones norte-americanas, una convicción criminal constituye un impedi-mento en el pleito civil posterior en el que el convicto le reclame a su aseguradora. Couch on Insurance 3rd, supra, Vol. 7, Sec. 103:35.
A modo ilustrativo, en Eagle, Star and British Domi*893nions Ins. Co. v. Heller, 140 S.E. 314 (1927), el Tribunal Supremo de Virginia determinó que la convicción por un incendio era impedimento colateral por sentencia en el caso civil en el cual el convicto intentó cobrar indemniza-ción de la aseguradora por las pérdidas del incendio:
Permitir el cobro de indemnización en virtud de una póliza de seguro contra incendio por una persona que ha sido declarada culpable de incendiar la propiedad asegurada, sería ignorar el contrato, sería ilógico, desacreditaría la administración de la justicia, desafiaría la política pública y sacude la consciencia menos iluminada. (Traducción nuestra.) Eagle, Star and British Dominions Ins. Co. v. Heller, supra, pág. 323.
Esta doctrina ha sido reiterada en decisiones recientes de otros tribunales apelativos estatales. Aetna Life and Cas. Ins. Co. v. Johnson, 673 P.2d 1277 (1984); Aetna Cas. & Sur. Co. v. Niziolek, 481 N.E.2d 1356 (1985); Lichon v. American Universal Ins. Co., 433 N.W.2d 394 (1988); Imperial Kosher Cater, v. Traveler’s Indem., 252 N.W.2d 509 (1977); Hopps v. Utica Mut. Ins. Co., 506 A.2d 294 (1985).
De la exposición anterior se desprende que, tanto en la jurisdicción española como en la mayoría de las norteame-ricanas, las determinaciones esenciales para apoyar una sentencia criminal tienen un efecto concluyente en un pleito civil por los mismos hechos. En estas jurisdicciones no es requisito la identidad de partes al aplicar el impedi-mento colateral por sentencia entre pleitos criminales y civiles.
IV
Examinados los principios pertinentes del contrato de seguro, la doctrina de impedimento colateral por sentencia y la relación entre pleitos criminales y civiles en Puerto Rico, España y Estados Unidos, nos corresponde aplicar esta normativa a los hechos ante nos.
Fatach fue convicta del delito de incendio agravado, de-lito en el cual la intención es un elemento esencial. Arts. *894195 y 196 del Código Penal, 33 L.P.R.A. secs. 4331 y 4332. Dicha convicción advino final y firme. En la misma se de-terminó, más allá de duda razonable, que Fatach incendió su tienda. Luego de tal determinación, pretende recla-marle a su aseguradora las pérdidas del incendio.
A la luz de la normativa descrita anteriormente, su re-clamación está prohibida taxativamente por el Art. 11.020 del Código de Seguros de Puerto Rico, supra. Además, el contrato entre las partes niega específicamente una cu-bierta en caso de que la reclamación se base en la conducta criminal del asegurado.(6) Ambas disposiciones promueven la política pública de evitar que las personas se lucren, mediante el contrato de seguro, de actividad delictiva como la del caso de autos.
En consideración a dicha política pública, procede que determinemos que la convicción de Fatach es un impedi-mento colateral por sentencia en este pleito civil en cuanto al hecho de si Fatach provocó el incendio. Dicho hecho, esencial tanto para el caso criminal como para la defensa de Triple S en este caso civil, fue probado más allá de duda razonable en el proceso criminal en el cual Fatach tuvo la oportunidad de defenderse. En otras palabras, dicho hecho esencial ya fue probado mediante un nivel de prueba más alto del requerido en este caso civil.
La política pública involucrada justifica que, en este tipo de caso, no sea necesaria la identidad de partes al aplicar la doctrina de impedimento colateral por sentencia. No podemos permitir que, en circunstancias como las de autos, el asegurado invoque la aplicación inflexible del requisito de identidad de partes para lograr un resultado *895contrario a la política pública. Nuestra decisión está en armonía con los intereses protegidos por nuestro Código de Seguros y la política pública que éste tipifica, además de encontrar apoyo en el Derecho español y el norte-americano.
En consecuencia, resolvemos que una sentencia criminal por el delito de incendio, es un impedimento colar teral por sentencia en un pleito civil donde la persona convicta le reclama a su aseguradora las pérdidas causadas por el incendio, en cuanto al hecho de si la persona provocó el incendio intencionalmente.
Por los fundamentos expuestos, se revoca la sentencia recurrida y se devuelve el caso al Tribunal de Primera Ins-tancia para que se continúen los procedimientos de forma compatible con esta opinión.

Se dictará la sentencia correspondiente.

Los Jueces Asociados Señores Negrón García y Fuster Berlingeri emitieron sendas opiniones disidentes. El Juez Asociado Señor Rebollo López se inhibió.

 El delito de incendio y su modalidad agravada se encuentran tipificados en los Arts. 195 y 196 de nuestro Código Penal, 33 L.P.R.A. sees. 4331 y 4332. Este delito es de intención específica según expresamos previamente en Pueblo v. Rodríguez López, 96 D.P.R. 690 (1968); Pueblo v. Sánchez Vega, 97 D.P.R. 133 (1969), interpre-tando allí el delito de incendio malicioso del antiguo Código Penal de 1937.


 Los hechos descritos en este caso dieron pie a varias demandas, reconvencio-nes, demandas contra tercero, etc. Las reclamaciones de esos pleitos se transigieron, excepto dos (2) demandas y una reconvención. Las dos demandas y la reconvención están consolidadas en este pleito y son (a) la demanda de Fatach en la que solicita indemnización por las pérdidas derivadas del fuego y una reconvención de Triple S, y (b) una demanda separada de Triple S contra otros co-causantes del incendio, incluyendo entre éstos a las otras dos personas convictas de incendio agravado junto con Fatach.


 En nuestro Código Penal están tipificadas dos (2) formas de culpabilidad, la intención y la negligencia. Arts. 14-16 del Código Penal, 33 L.P.R.A. sees. 3061-3063. Véase D. Nevares-Muñiz, Código Penal de Puerto Rico, Hato Rey, Ed. Instituto para el Desarrollo, 1997, págs. 23-28.


 Cabe señalar que en nuestra jurisdicción esto no suele ocurrir, puesto que no existe frecuentemente identidad de partes entre el pleito criminal y el civil: el pleito criminal lo litiga el Estado frente a un acusado, mientras que el pleito civil lo litiga el acusado frente a un(os) tercero(s).
Tanto en Pol Sella v. Lugo Christian, 107 D.P.R. 540 (1978), como en Del Toro Lugo v. E.L.A., 136 D.P.R. 973 (1994), aplicamos la doctrina de impedimento colate-ral por sentencia porque en ambos casos se cumplió el requisito de identidad de partes.


 Distinta es la situación si la causa criminal resulta en un fallo o veredicto de no culpable. En ese caso, la absolución no es admisible bajo la Regla 65(V) de Evi-dencia, 32 L.P.R.A. Ap. IV, puesto que el mero hecho de que no se probó un hecho con un quantum de prueba más alto, no significa que ese mismo hecho no se pueda probar con un quantum menor.


 La cláusula pertinente dispone:
“2. We will not pay for loss or damage caused by or resulting from any of the following:
“(h) Dishonest or criminal act by you, any of your partners, employees, directors, trustees, authorized representatives or anyone to whom you entrust the property for any purpose (Enfasis suplido.) Apéndice, pág. 98.